EXHIBIT 10.44
FORM OF CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP
     THIS CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP (together with all
amendments, extensions, restatements, renewals, substitutions and replacements
hereto or hereof is hereinafter referred to as the “Guaranty”) dated as of
January ___, 2010, is made by ENERGY, INC., a Montana corporation (the
“Guarantor”), in favor of THE HUNTINGTON NATIONAL BANK (the “Lender”).
RECITALS:
     WHEREAS, pursuant to that certain Amended and Restated Loan Agreement (as
it may hereafter from time to time be further restated, amended, modified or
supplemented, the “Credit Agreement”) dated as of December 31, 2009 by and among
the Orwell Natural Gas Company, an Ohio corporation (the “Borrower”), and
Richard M. Osborne, an individual resident of Ohio (“Osborne”), ONG Marketing,
Inc., an Ohio corporation (“ONG”), Lightning Pipeline Company, Inc., an Ohio
corporation (“Lightning”), Lightning Pipeline Company II, Inc., an Ohio
corporation (“Lightning II”), each of Osborne, ONG, Lightning and Lighting II
being a Guarantor (as defined therein) along with the other Guarantors (as
defined therein) from time to time party thereto, and the Lender (the “Credit
Agreement”) the Lender agreed to continue to make certain loans and other
extensions of credit to the Borrower; and
     WHEREAS, in connection with the Credit Agreement, the Borrower and Osborne
requested the consent of the Lender, and the Lender so consented, to the
acquisition of Lightning, the sole shareholder of the Borrower, and of the
Borrower by the Guarantor by means of a merger whereby Lightning Pipeline
Acquisition Inc., an Ohio corporation, and a wholly-owned subsidiary of the
Guarantor, would merge with and into Lightning, pursuant to which Lightning
would be the survivor, which merger became effective on January 5, 2010 (the
“Merger”); and
     WHEREAS, the obligation of the Lender to provide such consent to the Merger
and to continue to make loans and extend credit under the Credit Agreement was
and is subject to the condition, among others, that after the Merger, the
Guarantor enter into this Guaranty and join in the Credit Agreement as an
additional Corporate Loan Party (as defined therein); and
     WHEREAS, the Borrower and the Guarantor are engaged in related businesses
and/or have related economic interests, and the ability of the Borrower to
borrow under the Credit Agreement is expected to be of direct and indirect
material benefit to the Guarantor; and
     WHEREAS, the Guarantor has determined, reasonably and in good faith, that
(a) the Guarantor will receive a material benefit from being a guarantor and
surety of the Indebtedness of the Borrower under the Credit Agreement, (b) the
Guarantor has adequate capital to conduct the Guarantor’s business as presently
conducted and as proposed to be conducted, (c) the Guarantor will be able to
meet the Guarantor’s obligations hereunder and in respect of the Guarantor’s
existing and future Indebtedness and liabilities (contingent or otherwise) as
and when the same shall become due and payable, including those under this
Guaranty, and (d) the Guarantor is otherwise Solvent; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Guarantor has determined that the execution and delivery of
this Guaranty is in furtherance of the Guarantor’s business purposes and in the
Guarantor’s best interests, having regard to all relevant facts and
circumstances.
     NOW, THEREFORE, in consideration of the premises (each of which is
incorporated herein by reference), other good and valuable consideration, the
receipt and sufficiency of which by the Guarantor are hereby acknowledged, and
with the intent of being legally bound hereby, the Guarantor hereby agrees as
follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. Capitalized terms used herein as defined terms and not
defined herein which are defined in the Credit Agreement shall have the meanings
given them in the Credit Agreement. In addition, the following terms as used
herein shall have the following meanings:
          “Final Payment” shall mean the occurrence of all of the following
events: (i) the indefeasible payment in full of all of the Obligations, (ii) the
absence of any obligation on the part of the Lender to make any advances to the
Borrower, and (iii) the expiration or termination of all Letters of Credit.
          “Obligations” shall have the meaning set forth in the Credit
Agreement.
ARTICLE II
GUARANTY
     2.1 Guaranty. (a) The Guarantor hereby unconditionally, absolutely and
irrevocably guarantees to the Lender, and becomes surety for, the complete, due
and punctual payment of the Obligations, and for the complete, due and punctual
performance by the Borrower of each of the other terms and provisions of the
Credit Agreement, the Notes and the other Loan Documents as and when the same
shall become due (whether at maturity, by acceleration or otherwise) according
to the terms thereof. This is a guaranty of payment and not a guaranty of
collection. In case of failure by the Borrower punctually to pay the
Indebtedness guaranteed hereby, the Guarantor hereby unconditionally agrees to
cause such payment to be made punctually as and when the same shall become due
and payable, whether at maturity or by acceleration or otherwise, and as if such
payment was made by the Borrower. The Lender shall not be required, as a
condition of the liability of the Guarantor, to make any demand upon, or to
pursue any of the rights of the Lender against the Borrower, or to pursue any
rights which may be available to the Lender, with respect to any other Guarantor
or other Person who may be liable for the payment of any Indebtedness or
obligation of the Borrower to the Lender. This Guaranty shall remain in full
force and effect until Final Payment has occurred.
          (b) The Guarantor agrees that whenever, at any time or from time to
time, the Guarantor shall make any payment to the Lender on account of the
liability of the Guarantor

- 2 -



--------------------------------------------------------------------------------



 



hereunder, the Guarantor will notify the Lender in writing that such payment is
made under this Guaranty for such purpose.
          (c) No payment or payments made by the Borrower, the Guarantor, the
other Guarantors, any other guarantor or any other Person or received or
collected by the Lender from the Borrower, the Guarantor or any other Guarantor,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application, at any time or from time to time,
in reduction of or in payment of the Obligations, shall be deemed to modify,
reduce, release or otherwise affect the liability of the Guarantor or any other
Guarantor hereunder which shall, notwithstanding any such payment or payments
other than payments made by the Guarantor in respect of the Obligations (in
accordance with the terms and provisions hereof) or payments received or
collected from the Guarantor in respect of the Obligations, remain liable for
the Obligations until Final Payment has occurred.
     2.2 Guarantees Absolute and Unconditional. The Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred
in reliance upon this Guaranty; all dealings between the Borrower, or the
Guarantor or any other Guarantor, on the one hand, and the Lender, on the other
hand, shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guaranty; and the Guarantor waives any and all notice of and
proof of reliance by the Lender, upon this Guaranty or acceptance of this
Guaranty. The obligations of the Guarantor under this Guaranty shall be
continuing, unconditional, irrevocable and absolute and shall be independent of
any obligations of the Borrower and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by any of the
following matters and no right or remedy of the Lender shall be in any way
prejudiced or adversely affected by any of the following matters (whether or not
the Lender shall make any reservation of rights against, give or attempt to give
any notice to, or request or obtain any further assent of the Guarantor with
respect to any of the following matters):
          (a) any extension, renewal, settlement, compromise, waiver or release
in respect of any of the Obligations or any other obligation of the Borrower
under the Notes, the Credit Agreement or any other Loan Document;
          (b) any modification or amendment of or supplement to the Notes, the
Credit Agreement or any other Loan Document;
          (c) any modification, amendment, waiver, release, compromise,
non-perfection or invalidity of any direct or indirect security, or of any
guarantee or other liability of any third party, for any of the Obligations or
any other obligation of the Borrower under the Notes, the Credit Agreement or
any other Loan Document;
          (d) any change in the corporate or other existence, structure or
ownership of the Guarantor or the Borrower, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or its assets
(irrespective of any release or deferral of the liability of the Guarantor to
pay all or any part Obligations or any of the Borrower’s other obligations under
the Notes, the Credit Agreement or any other Loan Document pursuant to any such
insolvency, bankruptcy or other similar proceeding);

-3-



--------------------------------------------------------------------------------



 



          (e) the existence of any claim, set-off or other rights which the
Guarantor may have at any time against the Borrower, any other Guarantor, the
Lender or any other Person, whether or not arising in connection with this
Guaranty, the Obligations, the Notes, the Credit Agreement or any other Loan
Document;
          (f) any invalidity or unenforceability relating to or against the
Borrower for any reason of the Credit Agreement, the Notes or any other Loan
Document, or any provision of applicable law or regulation purporting to
prohibit the payment by the Borrower of the Obligations or any other amount
payable by the Borrower under the Notes, the Credit Agreement or any other Loan
Document;
          (g) any invalidity or unenforceability relating to or against the
Borrower for any reason of its obligations and liabilities under the Credit
Agreement, the Notes or any other Loan Document;
          (h) any other act or failure to act or delay of any kind by the
Borrower, any other Guarantor, the Lender or any other Person or any other
circumstance whatsoever that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the obligations of the Guarantor
under this Guaranty;
          (i) the existence of, or any execution on or attachment of, or any
failure by the Lender to resort to, any other security or any other rights held
or hereafter held or to be held by the Lender to secure any or all of the
Obligations or other obligations of the Borrower under the Credit Agreement, the
Notes or any other Loan Document or any judgment obtained by the Lender.
          (j) any demand for payment of any of the Obligations is rescinded by
the Lender and any of the Obligations continued; or
          (k) the refusal or failure (whether intentional, negligent or
otherwise) of the Lender or any agent of the Lender to protect, secure, perfect,
continue, maintain or insure any lien at any time held by it as security for the
Obligations or any other obligations of the Borrower under the Notes, the Credit
Agreement or any other Loan Document (including this Guaranty) or any property
subject thereto.
     2.3 Discharge; Reinstatement in Certain Circumstances. The Guarantor’s
obligations under this Guaranty shall remain in full force and effect until
Final Payment has occurred. If at any time any payment (or part thereof) of any
of the Obligations is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of the Borrower or otherwise, the
Guarantor’s obligations under this Guaranty with respect to such payment shall
be reinstated at such time as though such payment had become due but had not
been made at such time.
     2.4 Right of Set-off. Upon any or all of the Obligations becoming due and
payable (whether at the stated maturity, by acceleration or otherwise), the
Lender is hereby irrevocably authorized by the Guarantor at any time and from
time to time, without prior notice to the Guarantor, any such prior notice being
hereby waived by the Guarantor, to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or

-4-



--------------------------------------------------------------------------------



 



final), in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Lender to or
for the credit or the account of the Guarantor, or any part thereof in such
amounts, not to exceed the amount then due, as the Lender may elect, whether or
not the Lender has made any demand for payment and although such liabilities may
be contingent or unmatured. The Lender shall notify the Guarantor of any such
set-off made by the Lender and the application made by the Lender of the
proceeds thereof; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of the
Lender hereunder are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which the Lender may have.
     2.5 No Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder, or any set-off or application of funds of the Guarantor by
the Lender, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Lender against the Borrower or against any collateral security or
guaranty or right of offset held by the Lender for the payment of the
Obligations, nor shall the Guarantor seek any contribution or reimbursement from
the Borrower in respect of any payments (or any parts thereof) made by the
Guarantor hereunder until Final Payment has occurred. The Guarantor hereby
irrevocably, unconditionally and absolutely waives and agrees not to exercise or
claim any rights which the Guarantor may acquire or claim by way of subrogation,
contribution, reimbursement or indemnity with respect to any payments made or
performance by the Guarantor hereunder or under any other Loan Document until
Final Payment has occurred.
     2.6 Waiver. The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Borrower, any other Guarantor or any other Person. The Guarantor also waives any
notice of the creation, incurrence, renewal, extension or accrual of any of the
Obligations or any other Indebtedness or obligation of the Borrower to the
Lender. The Guarantor also waives presentment and any notices with respect to
any evidence of Indebtedness of the Borrower to the Lender and, until the Lender
shall have been paid in full, any right the undersigned might otherwise have to
the marshalling of any assets of the Borrower. Without limiting the generality
of the foregoing, the Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Borrower or the
Guarantor with respect to any of the Obligations.
     2.7 Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower with respect to the Obligations is stayed upon
the insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement shall
nonetheless be payable by the Guarantor hereunder forthwith on written demand by
the Lender.
     2.8 Assignment or Transfer; Waiver. The Guarantor covenants and agrees
that: (a) this Guaranty shall continue to be binding and in full force and
effect notwithstanding (i) any transfer or assignment by the Borrower of the
obligations under the Credit Agreement, the Notes or the other Loan Documents to
any permitted holder of the Obligations or (ii) any transfer or assignment of
the benefit of this Guaranty to any Person; and (b) the Guarantor shall waive
each and all of the Guarantor’s rights (whether legal, equitable, statutory or
otherwise) as surety which

-5-



--------------------------------------------------------------------------------



 



may at any time be inconsistent with this Guaranty or in any way restrict or
prejudicially affect the rights, remedies or recourse of the Lender hereunder.
     2.9 Payments; Application of Moneys. The Guarantor hereby agrees that all
payments hereunder will be paid to the Lender without set-off or counterclaim in
Dollars at the office of the Lender at Centre City Tower PT400, Suite 1000, 650
Smithfield Street, Pittsburgh, Pennsylvania 15222 or such other address as
directed by the Lender. Any amounts received by the Lender from the Guarantor
shall be deemed to reduce the obligations of the Guarantor hereunder only as
provided herein and, in any case, only to the extent of the amounts actually
received by the Lender after deduction of all costs and expenses of and related
to obtaining payment thereof.
     2.10 Manner of Dealing. The Lender, without notice to the Guarantor, shall
have the right to deal in any manner it shall see fit with any Indebtedness
(including the Obligations) of the Borrower to the Lender and with any security
or guaranty for such Indebtedness, and, without limiting the foregoing, may
accept partial payments on account of any Indebtedness or obligation of the
Borrower (including the Obligations), and may grant extensions or renewals of
all or any part of any such Indebtedness, and may, at any time and from time to
time, release all or any part of the security or guaranty for, and demand or
receive additional security or guaranty for, any such Indebtedness or obligation
of the Borrower.
     2.11 Release of Other Guarantors; Release of Collateral.
          (a) The Lender, may, without notice to the Guarantor, and without
prejudice to this Guaranty, release and discharge from liability any other
Guarantors or other guarantor of, or surety for, the payment of any Indebtedness
or obligation of the Borrower to the Lender and the Guarantor agrees to remain
bound hereby notwithstanding.
          (b) The Lender may, without notice to the Guarantor, and without
prejudice to this Guaranty, release and discharge any collateral granted or
assigned to the Lender to secure the payment of any Indebtedness or obligation
of the Borrower to the Lenders and the Guarantor agrees to remain bound hereby
notwithstanding.
     2.12 Additional Default Under Agreement. The Guarantor hereby acknowledges
and agrees that any violation by the Guarantor of the terms, conditions,
representations, warranties, covenants and agreements herein set forth shall
constitute an Event of Default under the terms of the Credit Agreement, subject
to and except as otherwise provided in the last paragraph of Section 8.1 of the
Credit Agreement to the extent of such proviso regarding Osborne, ONG and
Lightening II.
     2.13 Severability; Modification to Conform to Law.
          (a) It is the intention of the parties that this Guaranty be
enforceable to the fullest extent permissible under applicable law, but that the
unenforceability (or modification to conform to such law) of any provision or
provisions hereof shall not render unenforceable, or impair, the remainder
hereof. If any provision in this Guaranty shall be held invalid orunenforceable
in whole or in part, this Guaranty shall be deemed amended to modify or delete,
as necessary, the offending provision or provisions and to alter the bounds
thereof in order to render

-6-



--------------------------------------------------------------------------------



 



it or them valid and enforceable to the maximum extent permitted by applicable
law, without in any manner affecting the validity or enforceability of the
remaining provisions hereof.
          (b) Without limitation of the preceding subsection (a), to the extent
that applicable law (including applicable laws pertaining to fraudulent
conveyance or fraudulent or preferential transfer) otherwise would render the
full amount of the Guarantor’s obligations hereunder invalid, voidable, or
unenforceable on account of the amount of the Guarantor’s aggregate liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the aggregate amount of such liability shall, without any
further action by the Lender or any other Person, be automatically limited and
reduced to the highest amount which is valid and enforceable as determined in
such action or proceeding.
          (c) Notwithstanding anything to the contrary in this Section 2.13 or
elsewhere in this Guaranty, this Guaranty shall be presumptively valid and
enforceable to its full extent in accordance with its terms, as if this
Section 2.13 (and references elsewhere in this Guaranty to enforceability to the
fullest extent permitted by law) were not a part of this Guaranty, and in any
related litigation the burden of proof shall be on the party asserting the
invalidity or unenforceability of any provision hereof or asserting any
limitation on the Guarantor’s obligations hereunder as to each element of such
assertion.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          The Guarantor represents and warrants to the Lender as follows.
     3.1 Solvency. After giving effect to the incurrence of the Indebtedness
pursuant to this Guaranty and to the transactions contemplated by this Guaranty,
the Credit Agreement, the Notes and the other Loan Documents, and the payment of
all estimated legal and other fees related hereto and thereto, the Guarantor is
Solvent as of and on the Closing Date and at all times thereafter.
     3.2 Review of Documents. The Guarantor hereby represents and warrants that
the Guarantor has reviewed the Credit Agreement, the Notes and the other Loan
Documents and, after consultation with legal counsel, acknowledges and consents
to the terms of each.
ARTICLE IV
INDEMNIFICATION
     4.1 Indemnification by Guarantor. The Guarantor hereby agrees to indemnify
the Lender, and any of its directors, officers, employees, attorneys, agents and
Affiliates (each of the foregoing an “Indemnified Person”) against, and hold
each of them harmless from, any loss, liabilities, damages, claims, costs and
expenses (including reasonable attorneys’ fees and disbursements) suffered or
incurred by any Indemnified Person (except those caused by such Indemnified
Person’s gross negligence or willful misconduct) arising out of or resulting
from (i) any breach by the Guarantor of the Guarantor’s obligations hereunder,
or (ii) anyinvestigation or litigation relating to the foregoing. The indemnity
set forth in this Section 4.1 shall be in

-7-



--------------------------------------------------------------------------------



 



addition to any other obligations or liabilities of the Guarantor to the Lender,
or at common law or otherwise. The provisions of this Section 4.1 shall survive
the payment of the Obligations and the termination of the Credit Agreement and
the other Loan Documents.
ARTICLE V
MISCELLANEOUS
     5.1 Notices. All notices, statements, requests and demands given to or made
upon any party hereto in accordance with the provisions of this Guaranty shall
be given or made as provided in Section 10.3 [Notices] of the Credit Agreement.
     5.2 No Waiver. No failure or delay by the Lender in exercising any right,
power or privilege under this Guaranty, the Credit Agreement, the Notes or any
other Loan Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
and therein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
     5.3 Amendments and Waivers. Any provision of this Guaranty may be amended
or waived if, and only if, such amendment or waiver is in writing and is signed
by the Guarantor and Lender, as more fully set forth in Section 10.1 [Amendments
and Waivers] of the Credit Agreement. Any such amendment or waiver which
complies with the provisions of this Section 5.3 shall be limited to the matters
set forth in amendment or waiver.
     5.4 Joinder to Credit Agreement as Additional Guarantor. Upon and by the
execution and delivery of this Guaranty by the Guarantor, the Guarantor has
become and shall for all purposes be deemed a “Guarantor” under the Credit
Agreement with the same force and effect as if the Guarantor were originally a
party to the Credit Agreement and named as a “Guarantor” thereunder; all as
contemplated by and provided under the Credit Agreement. The execution and
delivery of this Guaranty shall not require the consent of the Borrower or any
other Guarantor under the Credit Agreement, and the rights and obligations of
each other Guarantor thereunder and under any other Loan Document shall remain
in full force and effect notwithstanding the addition of the Guarantor as a
party to the Credit Agreement; all as contemplated by and provided under the
Credit Agreement.
     5.5 CONSENT TO JURISDICTION AND VENUE. THE GUARANTOR AGREES THAT ANY ACTION
OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY SHALL BE
COMMENCED IN THE COURT OF COMMON PLEAS OF LAKE COUNTY, OHIO OR IN THE DISTRICT
COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF OHIO AND FURTHER AGREES
THAT A SUMMONS AND COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY OF SUCH
COURTS SHALL BE PROPERLY SERVED AND SHALL CONFER PERSONAL JURISDICTION IF SERVED
PERSONALLY OR BY CERTIFIED MAIL TO THE GUARANTOR AT THE GUARANTOR’S ADDRESS
DESIGNATED PURSUANT HERETO,OR AS OTHERWISE PROVIDED UNDER THE LAWS OF THE STATE
OF OHIO. FURTHER, THE GUARANTOR HEREBY SPECIFICALLY CONSENTS TO THE

-8-



--------------------------------------------------------------------------------



 



PERSONAL JURISDICTION OF THE COURT OF COMMON PLEAS OF LAKE COUNTY, OHIO AND OF
THE DISTRICT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF OHIO, AND
WAIVES AND HEREBY ACKNOWLEDGES THAT THE GUARANTOR IS ESTOPPED FROM RAISING ANY
OBJECTION BASED ON FORUM NON CONVENIENS, ANY CLAIM THAT ANY SUCH COURTS LACK
PROPER VENUE OR ANY CLAIM THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER
THE GUARANTOR SO AS TO PROHIBIT ANY SUCH COURT FROM ADJUDICATING ANY ISSUES
RAISED IN A COMPLAINT FILED WITH ANY SUCH COURT AGAINST THE GUARANTOR BY THE
LENDER CONCERNING THIS GUARANTY OR ANY PAYMENT TO THE LENDER. THE GUARANTOR
HEREBY ACKNOWLEDGES AND AGREES THAT THE EXCLUSIVE CHOICE OF FORUM CONTAINED IN
THIS SECTION 5.5 SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY JUDGMENT
OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THE LOAN DOCUMENTS TO
ENFORCE THE SAME IN ANY APPROPRIATE JURISDICTION.
     5.6 Power to Confess Judgment. The Guarantor hereby irrevocably authorizes
any attorney-at-law, including an attorney employed by or retained and paid by
the Lender, to appear in any court of record in or of the State of Ohio, or in
any other state or territory of the United States, at any time after the Loans
or any of the other Obligations become due, whether by acceleration or
otherwise, to waive the issuing and service of process and to confess a judgment
against the Guarantor favor of the Lender, and/or any assignee or holder hereof
for the amount of the Loans and any of the Obligations then appearing due from
the Guarantor under this Guaranty, together with costs of suit and thereupon to
release all errors and waive all right of appeal or stays of execution in any
court of record. The Guarantor hereby expressly (i) waives any conflict of
interest of the attorney(s) retained by the Lender to confess judgment against
the Guarantor upon this Guaranty, and (ii) consents to the receipt by such
attorney(s) of a reasonable legal fee from the Lender for legal services
rendered for confessing judgment against the Guarantor upon this Guaranty. A
copy of this Guaranty, certified by the Lender, may be filed in each such
proceeding in place of filing the original as a warrant of attorney.
The Guarantor acknowledges that it has read and understood all the provisions of
this Guaranty, including the confession of judgment and waiver of jury trial,
and has been advised by counsel as necessary or appropriate.
     5.7 Severability. Whenever possible each provision of this Guaranty shall
be interpreted in such manner as to be effective and valid under applicable law
but if any provision of this Guaranty, or any part of such provision, shall be
prohibited by or invalid under applicable law, such provision or part thereof
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty.
     5.8 Successors and Assigns. All of the provisions of this Guaranty shall be
binding upon the Guarantor, its successors and assigns, and shall inure to the
benefit of the Lender, and its successors and assigns; provided however, that
the Guarantor may not assign the Guarantor’s obligations under this Guaranty
without the prior written consent of the Lender.

-9-



--------------------------------------------------------------------------------



 



     5.9 Gender, Number. Whenever required by the context of this Guaranty, the
singular shall include the plural, and vice versa, and the masculine and
feminine genders shall include the neuter gender and vice versa.
     5.10 Headings. The headings of the articles and sections of this Guaranty
are inserted for convenience only and shall not affect the construction hereof
or be taken into consideration in the interpretation hereof or be deemed to
constitute a part hereof.
     5.11 Counterparts. This Guaranty may be executed in as many counterparts as
shall be convenient, each of which when executed by the Guarantor shall be
regarded as an original. All such counterparts shall constitute but one and the
same instrument. In proving this Guaranty, it shall not be necessary to produce
or account for more than one such counterpart signed by the other party against
whom enforcement is sought. Delivery of an executed counterpart of a signature
page to this Guaranty by telecopier shall be as effective as delivery of a
manually executed counterpart of this Guaranty.
     5.12 Collection Costs. The Guarantor agrees to pay attorneys’ fees and all
other costs and expenses which may be incurred by the Lender in the enforcement
of this Guaranty.
     5.13 Integration. This Guaranty constitutes the entire agreement between
the parties relating to the guarantee of the Obligations by the Guarantor and
this Guaranty supersedes all prior understandings and agreements, whether
written or oral, between the parties hereto relating to the transactions
provided for herein.
     5.14 GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO, WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICT OF LAWS, EXCEPTING APPLICABLE FEDERAL LAW AND EXCEPT
ONLY TO THE EXTENT PRECLUDED BY THE MANDATORY APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.
     5.15 Survival. All representations, warranties, covenants and agreements of
the Guarantor contained herein or in the other Loan Documents or made in writing
in connection herewith shall survive the execution and delivery of this Guaranty
and the issuance of the Notes and shall continue in full force and effect in
until Final Payment has occurred, notwithstanding that at any time or from time
to time prior thereto the Borrower may be free from any Obligations. The
obligations of the Guarantor under Sections 2.5, 4.1, 5.13 and 5.17 shall
survive the termination of this Guaranty and the discharge of the other
obligations of the Guarantor hereunder, and any other Loan Documents to which
the Guarantor is a party, and shall also survive Final Payment.
     5.16 Taxes and Fees. The Guarantor shall pay any and all stamp, document,
transfer and recording taxes, filing fees and similar impositions payable or
hereafter determined by the Lender to be payable in connection with this
Guaranty and the other Loan Documents to which the Guarantor is a party. The
Guarantor agrees to save the Lender harmless from and against any and all
present and future claims or liabilities with respect to, or resulting from, any
delay in paying or failure to pay any such taxes or similar impositions.

-10-



--------------------------------------------------------------------------------



 



     5.17 WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY COURT AND IN ANY ACTION OR PROCEEDING OF ANY TYPE IN WHICH THE
GUARANTOR, THE LENDER OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A
PARTY, AS TO ALL MATTERS AND THINGS ARISING OUT OF THIS GUARANTY.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

-11-



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP]
          IN WITNESS WHEREOF, with intent to be legally bound hereby, and with
the further intention that this Continuing Agreement of Guaranty and Suretyship
shall constitute a sealed instrument, the Guarantor has caused this Continuing
Agreement of Guaranty and Suretyship to be duly executed by its authorized
officer as of the date first above written.
     WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

            ENERGY, INC.
      By:     (Seal)       Name:   Kevin J. Degenstein        Title:   President
and Chief Operating Officer     

-12-